DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive.
On page 7 regarding 103 rejections Applicant argues Schoen’s spring and mechanism for varying distance are connected in series, so the mechanism that varies the distance between ends of the leg segment applies a force that accompanies the spring element.  On page 8 Applicant argues accordingly that Rennex nor Schoen teaches the limb with a mechanism to vary distance separating ends thereof to apply a force counter that of the spring element, and the spring element exerting a force which opposes movement of the ends of the leg towards each other, as is noted in the preliminary opinion report on the parent PCT.
The Examiner respectfully disagrees, noting that the PCT and its report did not consider the rejection of record herein, which is Rennex in view of Schoen. This means anything said with regards to Schoen alone doesn’t have bearing on the Combination in this action. Further, the Examiner notes that every application stands alone, and what is said in a parent or PCT does not have weight in this case. As regards the two elements being connected in series, the Examiner again notes that the rejection is Rennex in view of Schoen as opposed to Schoen alone, which is what arguments/remarks appear to be drawn towards. In fact, the Examiner does not see any arguments against Rennex, and accordingly the rejection is maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“means for varying the distance” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennex et al. (US 20020094919 A1) hereinafter known as Rennex in view of Schoen et al. (WO 2012/125765) hereinafter known as Schoen.
Regarding claim 1 Rennex discloses a lower limb of an ambulatory exoskeleton (Figure 1; abstract) comprising at least:
a pelvis segment (Figure 1 item 3), a leg segment (Figure 1 item 2), and a foot segment (Figure 1 item 8),
wherein the leg is articulated at its first end on the pelvis ([0052] thigh-link is rotatably attached to harness 3 on the top) and at its second end on the foot ([0066] heel pivot),
wherein the leg comprises a spring element  (Figure 1 item 5 (see also Figures 2-8 for alternative spring element embodiments)) for exerting a force that opposes a movement of the ends of the leg toward each other (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Rennex discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see also the abstract which describes the spring elements to absorb energy during heel-down (e.g. it acts in opposition to the two ends coming closer together to absorb the energy)), 
but is silent with regards to there being means on the pelvis to vary the distance separating the ends of the leg to apply a force counter to the spring element (pre-tensioning the spring element). 
However, regarding claim 1 Schoen teaches a lower limb of an ambulatory exoskeleton which includes a pelvis segment (Figure 4 item 104), leg segment (Figure 4 item 112), and foot segment (Figure 1 item 7),
and means for varying the distance separating the top and bottom ends of the leg in order to apply a force counter to that of the spring element ([0006] an adjustment device which selectively adjusts pretension; the Examiner notes that the pretension device which acts to bring the two pivots towards one another, hinging around the knee, inherently is understood to vary that distance therebetween as it acts to encourage bending, which decreases the distance between ends), wherein the means for varying the distance is carried by the pelvis ([0006] the energy storage apparatus is coupled to the belt assembly (pelvis) and includes the adjustment device).
Rennex and Schoen are involved in the same field of endeavor, namely lower limb exoskeletons. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the limb of Rennex so that there is a distance-varying means which adjusts the pretension of the limb (and the spring-element) of Rennex, in order to provide a device which can be optimized for applying various amounts of energy absorption. In other words, this type of adjustment would allow the effective spring constant of the Combination to be adjusted, thereby allowing optimization of the limb for different users or a user in therapy who requires varying levels of resistance and assistance.
Regarding claim 2 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further discloses the means comprises a cable (Figure 4 item 225a).
Regarding claim 3 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further teaches the cable is coupled to a point of articulation of the leg on the foot or on a point of the leg (Figure 6 shows the cable 225a being coupled at a knee location).
Regarding claim 4 the Rennex Schoen Combination teaches the limb of claim 2 substantially as is claimed,
wherein Schoen further teaches the cable extends between the pelvis and foot (Figures 4-6 the cable includes two parts, an upper and lower, which connect the pelvis to the foot).
Regarding claim 5 the Rennex Schoen Combination teaches the limb of claim 2 substantially as is claimed,
wherein Schoen further teaches the means for varying the distance comprise a geared motor ([0090]; Figure 17 item 820a) and a winding pulley (Figure 17 item 840a) for winding and unwinding the cable ([0090]).
Regarding claim 6 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further teaches the means for varying the distance comprises a first carriage sliding relative to the pelvis segment (Figure 5-6 item 227a the springs comprise a carriage since they move relative to the moving pulleys attached to the harness 104).
Regarding claim 7 the Rennex Schoen Combination teaches the limb of claim 6 substantially as is claimed,
wherein Schoen further teaches an actuator for moving the first carriage relative to the pelvis ([0090]).
Regarding claim 10 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Rennex further discloses the spring element is a leaf spring (Figures 2-5).
Regarding claim 11 the Rennex Schoen Combination teaches the limb of claim 10 substantially as is claimed,
wherein Rennex further discloses the leaf spring is intended to be positioned behind the leg of a user wearing the exoskeleton ([0054]).
Regarding claim 12 Rennex discloses the limb of claim 10 substantially as is claimed,
but is silent with regards to the leaf spring being intended for positioning in front of the user’s leg.
However, regarding claim 12 Rennex teaches that the spring mechanism can be positioned anywhere ([0054]), meaning the intended location of positioning of the apparatus does not affect its function. Accordingly, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to position the leaf spring of the Combination anywhere, including in front of a user’s leg who is wearing the skeleton, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 13 the Rennex Schoen Combination teaches the limb of claim 2 substantially as is claimed,
wherein Schoen further teaches a slackness sensor configured to measure slack in the cable (]0092], [0090] signals form force sensors which indicate the amount of force/load/tension applied on the exotendon).
Regarding claim 15 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further teaches the foot comprises a shoe sole intended to receive the foot of a user (Figure 17 shows a sole which could possibly receive a foot of a user if desired.).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennex and Schoen as is applied above in view of Herr et al. (US 20050070834 A1) hereinafter known as Herr.
Regarding claim 8 the Rennex Schoen Combination teaches the limb of claim 1 substantially as is claimed,
wherein Schoen further teaches the means for varying the distance are controlled by a position sensor rigidly connected to the leg ([0092]-[0093]). While Schoen teaches their position sensors (gyroscopes) are positioned along the leg and the sensors attached to the foot are actually pressure sensors, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to include the position gyroscope sensor on the foot as opposed to the lower part of the leg, since the measurement of the position of the foot is known to be of use within lower limb prosthetic control mechanisms. See for example Herr ([0022]).
Regarding claim 9 the Rennex Schoen Combination teaches the limb of claim 8 substantially as is claimed,
wherein Herr further teaches the foot position sensor comprises a potentiometer functionally connected to the leg ([0022]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/01/22